Citation Nr: 0025394	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-45 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance under 
38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from November 1964 
to November 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied the claim of entitlement to service connection 
for the cause of the veteran's death as well as the issue of 
entitlement to dependent's educational assistance under 
38 U.S.C.A., Chapter 35.  

The following decision/remand pertains to the appellant's 
claim for service connection for the cause of the veteran's 
death.  The issue of entitlement to dependent's educational 
assistance under 38 U.S.C.A., Chapter 35 is deferred, pending 
final adjudication of the appellant's cause of death claim.  

Further review of the claims folder indicates that, in 
September 1993, the RO received from the appellant a 
VA Form 21-534, Application For Dependency And Indemnity 
Compensation Or Death Pension By a Surviving Spouse Or Child.  
In a December 1993 statement, the appellant expressed her 
desire for dependency and indemnity compensation (DIC) 
benefits.  

It is unclear whether the appellant is claiming DIC under 
38 U.S.C.A. § 1318 (b) (1) (West 1991) which stipulates that 
benefits shall be paid to the surviving spouse of a deceased 
veteran in the same manner as if the veteran's death were 
service connected as long as such veteran did not die as a 
result of his or her own willful misconduct but was in 
receipt of, entitled to receive, or but for the receipt of 
retired or retirement pay was entitled to receive 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or if so rated for a lesser period was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty.  38 C.F.R. § 3.22 (1999).  

Although the statement of the case includes 38 U.S.C.A. 
§ 1318 (b) (1) the March 1994 rating action made no specific 
reference to 38 U.S.C.A. § 1318 (b) (1).  It also appears 
that the appellant may be raising the issue of entitlement to 
death benefits under 38 U.S.C.A. § 1151 (West 1991).  It is 
requested that the RO contact the appellant in order to 
clarify these matters and, thereafter, the RO should take any 
appropriate action.  See Marso v. West, 13 Vet. App. 260 
(1999). 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in July 1993 with the immediate cause of the death 
reported as multiple drug toxicity.  Listed as a significant 
condition contributing to the veteran's death but not 
resulting in an underlying cause was arteriosclerotic 
cardiovascular disease.  

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD), which was evaluated as 50 percent disabling; 
bilateral hearing loss, which was rated as 60 percent 
disabling; and tinnitus, which was evaluated as 10 percent 
disabling.  

3.  The claim for service connection for cause of the 
veteran's death is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (1999).

A service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Grottveit, 
supra.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  

A well-grounded claim for service connection for the cause of 
the veteran's death, therefore, is one which justifies a 
belief by a fair and impartial individual that it is 
plausible that the veteran's death resulted from a disability 
incurred in or aggravated by service.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in the developing of facts pertinent to the 
claim, and the claim must fail.  See Epps, supra.  

The official death certificate shows that the veteran died in 
July 1993.   The immediate cause of the veteran's death was 
multiple drug toxicity.  No underlying cause was listed on 
the death certificate.  A significant condition contributing 
to the veteran's death but not resulting in an underlying 
cause was arteriosclerotic cardiovascular disease.  This was 
confirmed by an autopsy.

At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder (PTSD), 
which was evaluated as 50 percent disabling; bilateral 
hearing loss, which was rated as 60 percent disabling; and 
tinnitus, which was evaluated as 10 percent disabling.  

In an undated statement which was obtained pursuant to a 
February 1999 RO request in the present case, a VA physician 
expressed his opinion that the veteran's gross obesity, 
smoking, and PTSD must be the main culprits responsible for 
his heart condition.  This medical statement appears to 
associate the veteran's service-connected PTSD, at least in 
part, with his heart disorder that was listed as a 
contributory factor.  In view of this medical opinion, the 
Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded.


ORDER

To the extent that the claim for service connection for the 
cause of the veteran's death is well grounded, the appeal is 
granted.  


REMAND

The VA has a duty to assist appellants who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

The issue of entitlement to service connection for the cause 
of the veteran's death was previously before the Board in 
January 1998.  At that time, the Board remanded the claim for 
further evidentiary development.  

In the January 1998 remand, the Board requested, with regard 
to the appellant's cause of death claim, that the veteran's 
claims folder be forwarded to an appropriate VA specialist 
for review.  The examiner who reviewed the veteran's claims 
folder pursuant to the RO's February 1999 request concluded 
that the veteran's gross obesity, smoking, and the stress of 
PTSD must be the main culprits responsible for his heart 
condition.  The Board is of the opinion that additional 
development is required in order to clarify this statement.  
The examiner also indicated that it was arguable that the 
PTSD was so severe that the veteran had no control over his 
medications. 

The Board also noted in the January 1998 remand that, 
according to the certificate of death, the veteran died in 
July 1993 at the age of 45 due to multiple drug toxicity at 
his home and the autopsy concluded that the manner of his 
death was accidental. Pursuant to this request, the RO, in a 
January 1998 letter, asked the appellant to indicate whether 
a police investigation had been conducted with regard to the 
circumstances surrounding the veteran's death.  The appellant 
failed to respond. 

Accordingly, the appellant's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The RO should take the appropriate 
action, to include contacting the local 
police department, in order to determine 
whether an investigation was conducted 
regarding the circumstances surrounding 
the veteran's death.  If yes, the RO 
should take appropriate action to obtain 
a copy of the investigation report.  

2.  Thereafter, the veteran's claims 
folder should be returned to the 
examiner, who reviewed the file pursuant 
to the RO's February 1999 request, for an 
addendum.  The examiner is requested 
again to review the veteran's claims 
folder, to render opinions as to the 
following:

a)  Whether it is as likely as not that 
any medication the veteran was taking for 
his service connected PTSD, bilateral 
hearing loss, or tinnitus substantially 
or materially contributed to his death? 

b)  If no, whether it is as likely as not 
that the veteran's service-connected PTSD 
caused or resulted in a chronic 
aggravation of the veteran's heart 
disease?  Allen V Brown, 7 Vet. App. 430 
(1995).  

c)  If yes, whether it is as likely as 
not that the heart disease substantially 
or materially contributed to his death?  

If this examiner is not available, the 
veteran's claims folder should be 
forwarded to another appropriate 
specialist for the requested opinions.  A 
complete rationale for all opinions 
expressed should be included in the 
examination report.  It is requested that 
the examiner indicate in the addendum 
that the claims folder has been reviewed.  

3.  If the benefits are not granted 
following the actions requested above, 
the claim folder should be referred to a 
VA psychiatrist for review in order to 
render an opinion as to whether it is as 
likely as not that the veteran's 
service-connected PTSD impaired the 
veteran's ability to properly administer 
his medications resulting in his death.

4.  The RO is requested to ensure that 
all requested development has been 
completed.  The RO should then re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death as well as the claim for 
dependent's educational assistance under 
38 U.S.C.A., Chapter 35. 

If the benefits sought on appeal are not granted, the 
appellant and her representative should be provided with a 
supplemental statement of the case and an opportunity to 
respond.  Thereafter, case should be returned to the Board 
for further appellate consideration.  

The appellant need take no action until she is informed, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



